

117 S1251 ES: Growing Climate Solutions Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1251IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Secretary of Agriculture to develop a program to reduce barriers to entry for farmers, ranchers, and private forest landowners in certain voluntary markets, and for other purposes.1.Short titleThis Act may be cited as the Growing Climate Solutions Act of 2021.2.Greenhouse gas technical assistance provider and third-party verifier certification program(a)PurposesThe purposes of this section are—(1)to facilitate the participation of farmers, ranchers, and private forest landowners in voluntary environmental credit markets, including through the Program;(2)to facilitate the provision of technical assistance through covered entities to farmers, ranchers, and private forest landowners in overcoming barriers to entry into voluntary environmental credit markets;(3)to assist covered entities in certifying under the Program; and(4)to establish the Advisory Council to advise the Secretary regarding the Program and other related matters.(b)DefinitionsIn this section:(1)Advisory councilThe term Advisory Council means the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program Advisory Council established under subsection (g)(1).(2)Agriculture or forestry creditThe term agriculture or forestry credit means a credit derived from the prevention, reduction, or mitigation of greenhouse gas emissions or carbon sequestration on agricultural land or private forest land that may be bought or sold on a voluntary environmental credit market. (3)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given the term in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)). (4)Covered entityThe term covered entity means a person or State that either—(A)is a provider of technical assistance to farmers, ranchers, or private forest landowners in carrying out sustainable land use management practices that—(i)prevent, reduce, or mitigate greenhouse gas emissions; or(ii)sequester carbon; or(B)is a third-party verifier entity that conducts the verification of the processes described in protocols for voluntary environmental credit markets.(5)Greenhouse gasThe term greenhouse gas means—(A)carbon dioxide;(B)methane;(C)nitrous oxide; and (D)any other gas that the Secretary, in consultation with the Advisory Council, determines has been identified to have heat trapping qualities.(6)ProgramThe term Program means the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program established under subsection (c).(7)ProtocolThe term protocol means a systematic approach that follows a science-based methodology that is transparent and thorough to establish requirements—(A)for the development of projects to prevent, reduce, or mitigate greenhouse gas emissions or sequester carbon that include 1 or more baseline scenarios; and(B)to quantify, monitor, report, and verify the prevention, reduction, or mitigation of greenhouse gas emissions or carbon sequestration by projects described in subparagraph (A).(8)SecretaryThe term Secretary means the Secretary of Agriculture. (9)Socially disadvantaged farmer or rancher; socially disadvantaged groupThe terms socially disadvantaged farmer or rancher and socially disadvantaged group have the meaning given those terms in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)).(10)Technical assistanceThe term technical assistance means technical expertise, information, and tools necessary to assist a farmer, rancher, or private forest landowner who is engaged in or wants to engage in a project to prevent, reduce, or mitigate greenhouse gas emissions or sequester carbon to meet a protocol.(11)Voluntary environmental credit marketThe term voluntary environmental credit market means a voluntary market through which agriculture or forestry credits may be bought or sold.(c)Establishment(1)In generalOn the date that is 270 days after the date of enactment of this Act, and after making a positive determination under paragraph (2), the Secretary shall establish a voluntary program, to be known as the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program, to certify covered entities that the Secretary determines meet the requirements described in subsection (d). (2)DeterminationThe Secretary shall establish the Program only if, after considering relevant information, including the information collected or reviewed relating to the assessment conducted under subsection (h)(1)(A), the Secretary determines that the Program will further each of the purposes described in paragraphs (1) and (2) of subsection (a).(3)ReportIf the Secretary determines under paragraph (2) that the Program would not further the purposes described in paragraph (1) or (2) of subsection (a) and does not establish the Program, the Secretary shall publish a report describing the reasons the Program would not further those purposes. (d)Certification qualifications(1)In general(A)Protocols and qualificationsAfter providing public notice and at least a 60-day period for public comment, the Secretary shall, during the 90-day period beginning on the date on which the Program is established, publish—(i)a list of, and documents relating to, recognized protocols for voluntary environmental credit markets that are designed to ensure consistency, reliability, effectiveness, efficiency, and transparency, including protocol documents and details relating to—(I)calculations;(II)sampling methodologies; (III)accounting principles; (IV)systems for verification, monitoring, measurement, and reporting; and (V)methods to account for additionality, permanence, leakage, and, where appropriate, avoidance of double counting; and (ii)descriptions of qualifications for covered entities that—(I)demonstrate that the covered entity can assist farmers, ranchers, and private forest landowners in accomplishing the purposes described in paragraphs (1) and (2) of subsection (a); and (II)demonstrate proficiency with the protocols described in clause (i). (B)RequirementsCovered entities certified under the Program shall maintain expertise in the protocols described in subparagraph (A)(i), adhere to the qualifications described in subparagraph (A)(ii), and adhere to any relevant conflict of interest requirements, as determined appropriate by the Secretary, for—(i)the provision of technical assistance to farmers, ranchers, and private forest landowners for carrying out activities described in paragraph (2); or(ii)the verification of the processes described in protocols for voluntary environmental credit markets that are used in carrying out activities described in paragraph (2).(2)ActivitiesThe activities for which covered entities may provide technical assistance or conduct verification of processes under the Program are current and future activities that prevent, reduce, or mitigate greenhouse gas emissions or sequester carbon, which may include—(A)land or soil carbon sequestration;(B)emissions reductions derived from fuel choice or reduced fuel use;(C)livestock emissions reductions, including emissions reductions achieved through—(i)feeds, feed additives, and the use of byproducts as feed sources; or(ii)manure management practices;(D)on-farm energy generation;(E)energy feedstock production; (F)fertilizer or nutrient use emissions reductions;(G)reforestation; (H)forest management, including improving harvesting practices and thinning diseased trees; (I)prevention of the conversion of forests, grasslands, and wetlands;(J)restoration of wetlands or grasslands;(K)grassland management, including prescribed grazing; (L)current practices associated with private land conservation programs administered by the Secretary; and (M)such other activities, or combinations of activities, that the Secretary, in consultation with the Advisory Council, determines to be appropriate.(3)RequirementsIn publishing the list of protocols and description of qualifications under paragraph (1)(A), the Secretary, in consultation with the Advisory Council, shall—(A)ensure that the requirements for covered entities to certify under the Program include maintaining expertise in all relevant information relating to market-based protocols, as appropriate, with regard to—(i)quantification;(ii)verification;(iii)additionality; (iv)permanence;(v)reporting; and(vi)other expertise, as determined by the Secretary; and(B)ensure that a covered entity certified under the Program is required to perform, and to demonstrate expertise, as determined by the Secretary, in accordance with best management practices for agricultural and forestry activities that prevent, reduce, or mitigate greenhouse gas emissions or sequester carbon.(4)Periodic reviewAs appropriate, the Secretary shall periodically review and revise the list of protocols and description of certification qualifications published under paragraph (1)(A) to include any additional protocols or qualifications that meet the requirements described in subparagraphs (A) and (B) of paragraph (3).(e)Certification, website, and publication of lists(1)CertificationA covered entity may self-certify under the Program by submitting to the Secretary, through a website maintained by the Secretary—(A)a notification that the covered entity will—(i)maintain expertise in the protocols described in clause (i) of subsection (d)(1)(A); and (ii)adhere to the qualifications described in clause (ii) of that subsection; and (B)appropriate documentation demonstrating the expertise described in subparagraph (A)(i) and qualifications described in subparagraph (A)(ii).(2)Website and solicitationDuring the 180-day period beginning on the date on which the Program is established, the Secretary shall publish, through an existing website maintained by the Secretary—(A)information describing how covered entities may self-certify under the Program in accordance with paragraph (1);(B)information describing how covered entities may obtain, through private training programs or Department of Agriculture training programs, the requisite expertise—(i)in the protocols described in clause (i) of subsection (d)(1)(A); and (ii)to meet the qualifications described in clause (ii) of that subsection;(C)the protocols and qualifications published by the Secretary under subsection (d)(1)(A); and(D)instructions and suggestions to assist farmers, ranchers, and private forest landowners in facilitating the development of agriculture or forestry credits and accessing voluntary environmental credit markets, including—(i)through working with covered entities certified under the Program; and (ii)by providing information relating to programs, registries, and protocols of programs and registries that provide market-based participation opportunities for working and conservation agricultural and forestry lands.(3)PublicationDuring the 1-year period beginning on the date on which the Program is established, the Secretary, in consultation with the Advisory Council and following the review by the Secretary for completeness and accuracy of the certification notifications and documentation submitted under paragraph (1), shall use an existing website maintained by the Secretary to publish—(A)a list of covered entities that are certified under paragraph (1) as technical assistance providers; and(B)a list of covered entities that are certified under paragraph (1) as verifiers of the processes described in protocols for voluntary environmental credit markets.(4)UpdatesNot less frequently than quarterly, the Secretary, in consultation with the Advisory Council, shall update the lists published under paragraph (3).(5)SubmissionThe Secretary shall notify Congress of the publication of the initial list under paragraph (3).(6)RequirementTo remain certified under the Program, a covered entity shall continue—(A)to maintain expertise in the protocols described in subparagraph (A)(i) of subsection (d)(1); and (B)to adhere to the qualifications described in subparagraph (A)(ii) of that subsection.(7)AuditingNot less frequently than annually, the Secretary shall conduct audits of covered entities that are certified under the Program to ensure compliance with the requirements under subsection (d)(1)(B) through an audit process that includes a representative sample of—(A)technical assistance providers; and (B)verifiers of the processes described in protocols for voluntary environmental credit markets.(8)Revocation of certification(A)In generalThe Secretary may revoke the certification of a covered entity under the Program in the event of—(i)noncompliance with the requirements under subsection (d)(1)(B); or(ii)a violation of subsection (f)(2)(A).(B)NotificationIf the Secretary revokes a certification of a covered entity under subparagraph (A), to the extent practicable, the Secretary shall—(i)request from that covered entity contact information for all farmers, ranchers, and private forest landowners to which the covered entity provided technical assistance or the verification of the processes described in protocols for voluntary environmental credit markets; and(ii)notify those farmers, ranchers, and private forest landowners of the revocation.(9)Fair treatment of farmersThe Secretary shall ensure, to the maximum extent practicable, that covered entities certified under paragraph (1) act in good faith—(A)to provide realistic estimates of costs and revenues relating to activities and verification of processes, as applicable to the covered entity, as described in subsection (d)(2); and(B)in the case of technical assistance providers, to assist farmers, ranchers, and private forest landowners in ensuring that the farmers, ranchers, and private forest landowners receive fair distribution of revenues derived from the sale of an agriculture or forestry credit.(10)Savings clauseNothing in this section authorizes the Secretary to compel a farmer, rancher, or private forest landowner to participate in a transaction or project facilitated by a covered entity certified under paragraph (1). (f)Enforcement(1)Prohibition on claims(A)In generalA person that is not certified under the Program in accordance with this section shall not knowingly make a claim that the person is a USDA-certified technical assistance provider or third-party verifier for voluntary environmental credit markets or any substantially similar claim.(B)PenaltyAny person that violates subparagraph (A) shall be—(i)subject to a civil penalty equal to such amount as the Secretary determines to be appropriate, not to exceed $1,000 per violation; and(ii)ineligible to certify under the Program for the 5-year period beginning on the date of the violation.(2)Submission of fraudulent information(A)In generalA person, regardless of whether the person is certified under the program, shall not submit fraudulent information as part of a notification under subsection (e)(1).(B)PenaltyAny person that violates subparagraph (A) shall be—(i)subject to a civil penalty equal to such amount as the Secretary determines to be appropriate, not to exceed $1,000 per violation; and(ii)ineligible to certify under the Program for the 5-year period beginning on the date of the violation. (g)Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program Advisory Council(1)In generalDuring the 90-day period beginning on the date on which the Program is established, the Secretary shall establish an advisory council, to be known as the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program Advisory Council.(2)Membership(A)In generalThe Advisory Council shall be composed of members appointed by the Secretary in accordance with this paragraph.(B)General representationThe Advisory Council shall—(i)be broadly representative of the agriculture and private forest sectors; (ii)include socially disadvantaged farmers and ranchers and other historically underserved farmers, ranchers, or private forest landowners; and(iii)be composed of not less than 51 percent farmers, ranchers, or private forest landowners.(C)MembersMembers appointed under subparagraph (A) shall include—(i)not more than 2 representatives of the Department of Agriculture, as determined by the Secretary;(ii)not more than 1 representative of the Environmental Protection Agency, as determined by the Administrator of the Environmental Protection Agency;(iii)not more than 1 representative of the National Institute of Standards and Technology;(iv)not fewer than 12 representatives of the agriculture industry, appointed in a manner that is broadly representative of the agriculture sector, including not fewer than 6 active farmers and ranchers;(v)not fewer than 4 representatives of private forest landowners or the forestry and forest products industry appointed in a manner that is broadly representative of the private forest sector;(vi)not more than 4 representatives of the relevant scientific research community, including not fewer than 2 representatives from land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), of which 1 shall be a representative of a college or university eligible to receive funds under the Act of August 30, 1890 (commonly known as the Second Morrill Act) (26 Stat. 417, chapter 841; 7 U.S.C. 321 et seq.), including Tuskegee University; (vii)not more than 2 experts or professionals familiar with voluntary environmental credit markets and the verification requirements in those markets;(viii)not more than 3 members of nongovernmental or civil society organizations with relevant expertise, of which not fewer than 1 shall represent the interests of socially disadvantaged groups; (ix)not more than 3 members of private sector entities or organizations that participate in voluntary environmental credit markets through which agriculture or forestry credits are bought and sold; and(x)any other individual whom the Secretary determines to be necessary to ensure that the Advisory Council is composed of a diverse group of representatives of industry, academia, independent researchers, and public and private entities.(D)ChairThe Secretary shall designate a member of the Advisory Council to serve as the Chair.(E)Terms(i)In generalThe term of a member of the Advisory Council shall be 2 years, except that, of the members first appointed—(I)not fewer than 8 members shall serve for a term of 1 year;(II)not fewer than 12 members shall serve for a term of 2 years; and(III)not fewer than 12 members shall serve for a term of 3 years.(ii)Additional termsAfter the initial term of a member of the Advisory Council, including the members first appointed, the member may serve not more than 4 additional 2-year terms.(3)Meetings(A)FrequencyThe Advisory Council shall meet not less frequently than annually, at the call of the Chair.(B)Initial meetingDuring the 90-day period beginning on the date on which the members are appointed under paragraph (2)(A), the Advisory Council shall hold an initial meeting.(4)DutiesThe Advisory Council shall—(A)periodically review and recommend any appropriate changes to—(i)the list of protocols and description of qualifications published by the Secretary under subsection (d)(1)(A); and (ii)the requirements described in subsection (d)(1)(B);(B)make recommendations to the Secretary regarding the best practices that should be included in the protocols, description of qualifications, and requirements described in subparagraph (A); and(C)advise the Secretary regarding—(i)the current methods used by voluntary environmental credit markets to quantify and verify the prevention, reduction, and mitigation of greenhouse gas emissions or sequestration of carbon;(ii)additional considerations for certifying covered entities under the Program;(iii)means to reduce barriers to entry in the business of providing technical assistance or the verification of the processes described in protocols for voluntary environmental credit markets for covered entities, including by improving technical assistance provided by the Secretary;(iv)means to reduce compliance and verification costs for farmers, ranchers, and private forest landowners in entering voluntary environmental credit markets, including through mechanisms and processes to aggregate the value of activities across land ownership;(v)issues relating to land and asset ownership in light of evolving voluntary environmental credit markets; and(vi)additional means to reduce barriers to entry in voluntary environmental credit markets for farmers, ranchers, and private forest landowners, particularly for historically underserved, socially disadvantaged, or limited resource farmers, ranchers, or private forest landowners.(5)CompensationThe members of the Advisory Council shall serve without compensation.(6)Conflict of interestThe Secretary shall prohibit any member of the Advisory Council from—(A)engaging in any determinations or activities of the Advisory Council that may result in the favoring of, or a direct and predictable effect on—(i)the member or a family member, as determined by the Secretary;(ii)stock owned by the member or a family member, as determined by the Secretary; or(iii)the employer of, or a business owned in whole or in part by, the member or a family member, as determined by the Secretary; or(B)providing advice or recommendations regarding, or otherwise participating in, matters of the Advisory Council that—(i)constitute a conflict of interest under section 208 of title 18, United States Code; or (ii)may call into question the integrity of the Advisory Council, the Program, or the technical assistance or verification activities described under subsection (d)(2).(7)FACA applicabilityThe Advisory Council shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.), except that section 14(a)(2) of that Act shall not apply. (h)Assessment(1)In generalNot later than 240 days after the date of enactment of this Act, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall—(A)conduct an assessment, including by incorporating information from existing publications and reports of the Department of Agriculture and other entities with relevant expertise, regarding—(i)the number and categories of non-Federal actors in the nonprofit and for-profit sectors involved in buying, selling, and trading agriculture or forestry credits in voluntary environmental credit markets;(ii)the estimated overall domestic market demand for agriculture or forestry credits at the end of the preceding 4-calendar year period, and historically, in voluntary environmental credit markets;(iii)the total number of agriculture or forestry credits (measured in metric tons of carbon dioxide equivalent) that were estimated to be in development, generated, or sold in market transactions during the preceding 4-calendar year period, and historically, in voluntary environmental credit markets;(iv)the estimated supply and demand of metric tons of carbon dioxide equivalent of offsets in the global marketplace for the next 4 years;(v)the barriers to entry due to compliance and verification costs described in subsection (g)(4)(C)(iv);(vi)the state of monitoring and measurement technologies needed to quantify long-term carbon sequestration in soils and from other activities to prevent, reduce, or mitigate greenhouse gas emissions in the agriculture and forestry sectors;(vii)means to reduce barriers to entry into voluntary environmental credit markets for small, beginning, and socially disadvantaged farmers, ranchers, and private forest landowners and the extent to which existing protocols in voluntary environmental credit markets allow for aggregation of projects among farmers, ranchers, and private forest landowners; (viii)means to leverage existing Department of Agriculture programs and other Federal programs that could improve, lower the costs of, and enhance the deployment of monitoring and measurement technologies described in clause (vi);(ix)the potential impact of Department of Agriculture activities on supply and demand of agriculture or forestry credits;(x)the potential role of the Department of Agriculture in encouraging innovation in voluntary environmental credit markets;(xi)the extent to which the existing regimes for generating and selling agriculture or forestry credits, as the regimes exist at the end of the preceding 4-calendar year period, and historically, and existing voluntary environmental credit markets, may be impeded or constricted, or achieve greater scale and reach, if the Department of Agriculture were involved, including by considering the role of the Department of Agriculture in reducing the barriers to entry identified under clause (v), including by educating stakeholders about voluntary environmental credit markets;(xii)the extent to which existing protocols in voluntary environmental credit markets, including verification, additionality, permanence, and reporting, adequately take into consideration and account for factors encountered by the agriculture and private forest sectors in preventing, reducing, or mitigating greenhouse gases or sequestering carbon through agriculture and forestry practices, considering variances across regions, topography, soil types, crop or species varieties, and business models;(xiii)the extent to which existing protocols in voluntary environmental credit markets consider options to ensure the continued valuation, through discounting or other means, of agriculture and forestry credits in the case of the practices underlying those credits being disrupted due to unavoidable events, including production challenges and natural disasters; and(xiv)opportunities for other voluntary markets outside of voluntary environmental credit markets to foster the trading, buying, or selling of credits that are derived from activities that provide other ecosystem service benefits, including activities that improve water quality, water quantity, wildlife habitat enhancement, and other ecosystem services, as the Secretary determines appropriate;(B)publish the assessment; and(C)submit the assessment to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives.(2)Quadriennial assessmentThe Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Advisory Council, shall conduct the assessment described in paragraph (1)(A) and publish and submit the assessment in accordance with subparagraphs (B) and (C) of paragraph (1) every 4 years after the publication and submission of the first assessment under subparagraphs (B) and (C) of paragraph (1). (i)ReportNot later than 2 years after the date on which the Program is established, and every 2 years thereafter, the Secretary shall publish and submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report describing, for the period covered by the report—(1)the number of covered entities that—(A)were registered under the Program;(B)were new registrants under the Program, if applicable; and(C)did not renew their registration under the Program, if applicable;(2)each covered entity the certification of which was revoked by the Secretary under subsection (e)(8);(3)a review of the outcomes of the Program, including—(A)the ability of farmers, ranchers, and private forest landowners, including small, beginning, and socially disadvantaged farmers, ranchers, and private forest landowners, to develop agriculture or forestry credits through covered entities certified under the Program;(B)methods to improve the ability of farmers, ranchers, and private forest landowners to overcome barriers to entry to voluntary environmental credit markets; and(C)methods to further facilitate participation of farmers, ranchers, and private forest landowners in voluntary environmental credit markets; and(4)any recommendations for improvements to the Program.(j)Confidentiality(1)Prohibition(A)In generalExcept as provided in paragraph (2), the Secretary, any other officer or employee of the Department of Agriculture or any agency of the Department of Agriculture, or any other person may not disclose to the public the information held by the Secretary described in subparagraph (B).(B)Information(i)In generalExcept as provided in clause (ii), the information prohibited from disclosure under subparagraph (A) is—(I)information collected by the Secretary or published by the Secretary under subsection (h) or (i);(II)personally identifiable information, including in a contract or service agreement, of a farmer, rancher, or private forest landowner, obtained by the Secretary under paragraph (7) or (8)(B)(i) of subsection (e); and(III)confidential business information in a contract or service agreement of a farmer, rancher, or private forest landowner obtained by the Secretary under paragraph (7) or (8)(B)(i) of subsection (e).(ii)Aggregated releaseInformation described in clause (i) may be released to the public if the information has been transformed into a statistical or aggregate form that does not allow the identification of the person who supplied or is the subject of the particular information.(2)ExceptionParagraph (1) shall not prohibit the disclosure—(A)of the name of any covered entity published and submitted by the Secretary under subsection (i)(2); or(B)by an officer or employee of the Federal Government of information described in paragraph (1)(B) as otherwise directed by the Secretary or the Attorney General for enforcement purposes. (k)Funding(1)Authorization of appropriationsIn addition to the amount made available under paragraph (2), there is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2022 through 2026. (2)Direct funding(A)RescissionThere is rescinded $4,100,000 of the unobligated balance of amounts made available by section 1003 of the American Rescue Plan Act of 2021 (Public Law 117–2).(B)Direct fundingIf sufficient unobligated amounts made available by section 1003 of the American Rescue Plan Act of 2021 (Public Law 117–2) are available on the date of enactment of this Act to execute the entire rescission described in subparagraph (A), then on the day after the execution of the entire rescission, there is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $4,100,000 to carry out this section.Passed the Senate June 24, 2021.Secretary